Name: Council Regulation (EEC) No 3700/83 of 22 December 1983 laying down the arrangements applicable to trade with the Republic of Cyprus beyond 31 December 1983
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  European construction;  Europe
 Date Published: nan

 30 . 12 . 83 Official Journal of the European Communities No L 369/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3700/83 of 22 December 1983 laying down the arrangements applicable to trade with the Republic of Cyprus beyond 31 December 1983 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , Whereas the Protocol concerning the arrangements to be applied during 1983 in the framework of the decision adopted by the EEC-Cyprus Association Council on 24 November 1980 establishing the process into the second stage of the Association Agree ­ ment between the European Economic Community and the Republic of Cyprus expires on 31 December 1983 ('); Whereas the Protocol concerning the conditions and procedures for the implementation of Article 2 (3) of the Association Agreement in the framework of the decision adopted by the EEC-Cyprus Association Council on 24 November 1980 has not been concluded by the deadline set ; Whereas, pending conclusion of the Protocol, the term of validity of the arrangements applied by the Community to trade with Cyprus in the context of the association with that country should be extended in order to avoid suddenly interrupting certain traditional trade flows, HAS ADOPTED THIS REGULATION : Article 1 The trade arrangements established by the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (2), including the Addi ­ tional Protocol to that Agreement (3), the Supplementary Protocol (4) and the Protocol concluded consequent on the accession of the Hellenic Republic to the Community (*) shall remain applicable in the Community beyond 31 December 1983 and up to 30 June 1984 . (') OJ No L 353 , 15 . 12 . 1983, p. 1 . O OJ No L 133, 21 . 5 . 1973, p. 2 . (3) OJ No L 339, 28 . 12. 1977, p. 2 . (4) OJ No L 172, 28 . 6 . 1978 , p. 2 . 5) OJ No L 174, 30 . 6 . 1981 , p. 2 . No L 369/2 Official Journal of the European Communities 30 . 12. 83 Article 2 1 . The products listed below, originating in Cyprus and imported into the Community, shall be admitted at the rates of customs duties applicable under the Common Customs Tariff reduced by the percentage indicated for each of them : CCT heading No Description Rate ofreduction (%) 07.01 Vegetables , fresh or chilled : A. Potatoes : II . New potatoes : a) From 1 January to 15 May 60 b) From 16 May to 30 June 55(a) G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : ex II . Carrots and turnips :  Carrots :  From 1 January to 31 March 60  From 1 April to 15 May 60(b) ex IV. Other : I  Salad beetroot 50 (c) S. Sweet peppers 50 (d) ex T. Other :  Aubergines, from 1 October to 30 November 60 (e)  Okra (Hibiscus esculentus L. or Abelmoschus esculentus L. Moench) 50 08.04 Grapes, fresh or dried : A. Fresh : I. Table grapes : a) From 1 November to 14 July : ex 2 . Other :  From 8 June to 14 July 60(f) ex b) From 15 July to 31 October :  From 15 to 31 July 60(f) (a) Within the limits of a Community tariff quota of 60 000 tonnes . (b) Within the limits of a Community tariff quota of 2 500 tonnes . (c) Within the limits of a Community tariff quota of 1 500 tonnes. (d) Within the limits of a Community tariff quota of 300 tonnes. (e) Within the limits of a Community tariff quota of 300 tonnes . (f) Within the limits of a global Community tariff quota of 7 500 tonnes . 2 . The rates of reduction specified in paragraph 1 shall apply to the customs duties actually applied at any given moment in respect of third countries . Article 3 Article 2 of Annex I to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus, as amended by Article 2 of the Protocol signed consequent on the accession of the Hellenic Republic to the Community, shall be replaced by the following : Article 2 1 . As from 1 January 1983 , imports into the Community of the products referred to in paragraph 2, originating in Cyprus, shall be subject to annual ceilings above which the customs duties actually applied in respect of third countries may be re-introduced in accordance with paragraphs 3 and 5 . 30 . 12. 83 No L 369/3Official Journal of the European Communities 2 . The following products, originating in Cyprus, shall be exempted from payment of customs duties within the limit of the ceilings indicated below : CCT heading No Description Annual Community ceiling 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning 100 tonnes 61.01 Men's and boys' outer garments 525 tonnes 3 . When a ceiling fixed for the importation of a product covered by paragraph 2 is reached, the customs duties referred to in paragraph 1 may be charged again on imports of the products in question until the end of the calendar year. When imports into the Community of a product subject to a ceiling reach 75 % of the amount laid down, the Community shall inform the Association Council . 4 . Within the ceilings laid down in paragraph 2, the Hellenic Republic shall apply customs duties in accordance with Article 3 of the Protocol signed consequent on the accession of the Hellenic Republic to the Community. 5 . If customs duties applicable to third countries are reimposed by the Community on imports of the products referred to in paragraph 2, the Hellenic Republic may reimpose the customs duties on imports of the same products which it applies at that time to third countries .' Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Council The President C. VAITSOS